Cavanagh, P.J.
Defendant pleaded guilty in two separate cases, which have been consolidated on appeal, of delivery of less than fifty grams of cocaine, MCL 333.7401(2)(a)(iv); MSA 14.15(7401)(2) (a) (iv), and was sentenced to consecutive terms of two to twenty years’ imprisonment. He appeals as of right from the judgments of sentence. We affirm.
In explaining the sentencing options to defendant before accepting his pleas, the trial court correctly stated that there must be substantial and compelling reasons to impose sentences of lifetime probation. MCL 333.7401(2)(a)(iv); MSA 14.15(7401) (2)(a)(iv) mandates a prison term of not less than one year nor more than twenty years. People v Perez, 417 Mich 1100.21 (1983). However, pursuant to MCL 333.7401(3) and (4); MSA 14.15(7401)(3) and (4), the alternative sentence of lifetime probation, which constitutes a departure from the mandatory sentence, may be imposed if supported by substantial and compelling reasons. See People v Holmes, 192 Mich App 409, 410; 481 NW2d 742 (1991); People v Story, 191 Mich App 476, 478; 478 NW2d 710 (1991). The trial court did not err in *65finding no substantial and compelling reasons in this case. See People v Hill, 192 Mich App 102; 480 NW2d 913 (1991).
The record does not support defendant’s contention that the trial court failed to recognize that it had some discretion in setting the maximum sentence. Perez, supra.
Affirmed.
Brennan, J., concurred.